Exhibit 10.14.1


 
FIRST AMENDMENT TO GUARANTY AGREEMENT



            THIS FIRST AMENDMENT TO GUARANTY AGREEMENT (the “Amendment to
Guaranty”) is made this 16th day of November, 2009, PURE EARTH, INC., a Delaware
corporation (the “Guarantor”), in favor of SUSQUEHANNA BANK, a Pennsylvania
chartered bank (the “Bank”) to secure the obligations of PURE EARTH TREATMENT
(NJ), INC. (formerly named CASIE ECOLOGY OIL SALVAGE, INC.), a New Jersey
corporation with a principal office at 3209 North Mill Rd., Vineland, NJ 08360,
PURE EARTH RECYCLING (NJ), INC.  (formerly named MIDATLANTIC RECYCLING
TECHNOLOGIES, INC.), a Delaware corporation with a principal office at 3137
Chammings Court, Vineland, NJ 08360, and REZULTZ, INCORPORATED,  a New Jersey
corporation with a principal office at 3209 North Mill Rd., Vineland, NJ 08360,
with joint and several liability (each individually and collectively a
“Borrower”).


GUARANTY AGREEMENT:  The Guarantor executed and delivered to Bank a Guaranty
Agreement (the “Guaranty”), dated November 12, 2008, which unconditionally
guaranteed the Obligations (as defined in the Guaranty) of the Borrowers to the
Bank.


NAME CHANGES:


a.           On July 31, 2009, MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a
Delaware corporation, executed a Certificate of Amendment of Certificate of
Incorporation with the State of Delaware changing its name to PURE EARTH
RECYCLING (NJ), INC. On that same date, it also executed an Application for
Amended Certificate of Authority with the State of New Jersey to evidence its
name change.


b.           On July 31, 2009, CASIE ECOLOGY OIL SALVAGE, INC., a New Jersey
corporation, executed a Certificate of Amendment to the Certificate of
Incorporation with the State of New Jersey changing its name to PURE EARTH
TREATMENT (NJ), INC. On that same date, it also executed Application for Amended
Certificate of Authority with the State of Kentucky to evidence its name change.


AMENDMENT TO TERM LOAN AGREEMENT, TERM LOAN NOTE AND OTHER LOAN DOCUMENTS: In
conjunction with this Amendment to Guaranty, the Borrowers have executed and
delivered an Amendment to Term Loan Agreement, an Amendment to Term Loan Note,
and amendments to other Loan Documents (as defined in the Term Loan Agreement),
dated as of even date herewith.


CONTINUING EFFECT: All of the terms and conditions contained under the Guaranty
shall continue to be fully effective, except to the extent that any of them are
expressly modified by this Amendment to Guaranty.


MISCELLANEOUS PROVISIONS.
 
 
 

--------------------------------------------------------------------------------

 


A.           The inapplicability or unenforceability of any provision of this
Amendment to Guaranty shall not limit or impair the operation or validity of any
other provision of this Amendment to Guaranty.


B.           The captions herein are for convenience and reference only and in
no way define, limit, or describe the scope or intent of this Amendment to
Guaranty or affect any of the terms or provisions hereof; and


C.           This Amendment to Guaranty shall be governed by, and interpreted in
accordance with, the laws of the State of New Jersey.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Guaranty the day and year first above written.


 

 
BANK:


SUSQUEHANNA BANK


By:  /s/  Hugh J. Arbuthnot (SEAL)
Hugh J. Arbuthnot, Commercial Relationship Manager




GUARANTOR:


PURE EARTH, INC.
By: /s/  Brent Kopenhaver (SEAL)
Brent Kopenhaver, Executive Vice President,
Chairman and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 